DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a rechargeable battery, an electric vacuum motor, a battery indicator light, a carrying strap, a removable consumable waste collection bag, wheels, and raised ridges. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 objected to because of the following informalities:  "port, a carrying strap" should be ––port, and a carrying strap––.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 3 recites the limitation of “wherein the electric motor operates at over 30,000 rpm” (emphasis added). The specification only recites a “22,000 rpm or 30,000 rpm motor” (see Specification paragraph [0018]. Which would be reasonably expected to operate only up to 30,000 rpm, not at greater than 30,000 RPM.
over 50 waste clean-ups,” (emphasis added) while the specification recites it providing power for “up to 50 waste clean-ups” (see Specification Paragraph [0018], emphasis added).
Claim 11 contains the cited limitations from both claims 3 and 4. 
Claims 3, 4, and 11 will be examined in compliance with the limitations supported by the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US 9320396, "Reynolds") in view of Reynolds (US 9359732, "'732") and Phillips (US 7404230).
Regarding claim 1, Reynolds teaches a hand held solid pet waste vacuum, comprising: 
a rechargeable battery (see Reynolds col. 2 lines 37-38), 
an electric vacuum motor (vacuum source 10, powered by rechargable battery, see Reynolds col. 2 lines 30-38), 
a handle (125), 

a hinged waste collection chamber (housing 20), 
an intake situated on said hinged waste collection chamber (housing inlet 51, see Reynolds fig. 4), 
a hinge situated on said hinged waste collection chamber opposite said intake (housing 20 is made from sections 40 and 41 which are hingedly attached, see Reynolds figs. 1-2 and col. 2 lines 39-43), 
Reynolds does not explicitly teach the presence of a power switch in said handle, a battery indicator light, a DC electrical charging port, or a carrying strap.
However, '732 teaches a device for collecting and disposing of pet waste having a handle (15), a power switch in said handle (button 17 set in 15, see '732 fig. 1 and col. 1 line 66 - col. 2 line 3), a battery indicator light (charge indicator light 92), and a DC electrical charging port (90), (see '732 fig. 5 and col. 2 line 65 - col. 3 line 17). 
It would have been obvious to a person having ordinary skill in the art to modify the device of Reynolds to include these teachings as they represent the combination of known prior art elements according to known methods to yield predictable results.
Additionally, Phillips teaches the concept of including a carrying strap (27) on a device for collecting and disposing of pet waste (10, see Phillips fig. 1). It would have been obvious to a person of ordinary skill to implement the teachings of Phillips in the device of Reynolds, as doing so would assist the user in transporting the device (see Phillips col. 3 lines 60-67).
	
Regarding claim 5, Reynolds, '732, and Phillips teach the hand held solid pet waste vacuum as in Claim 1, further comprising a removable consumable waste collection bag (disposable liner bag 75, see Reynolds col. 3 lines 14-29).

Regarding claim 6, Reynolds, '732, and Phillips teach the hand held solid pet waste vacuum as in Claim 5, wherein the removable consumable waste collection bag is a vacuum filter bag (disposable liner bag 75 is configured to allow fluid communication between vacuum source and inlet, see Reynolds col. 3 lines 14-29).

Regarding claim 7, Reynolds, '732, and Phillips teach the hand held solid pet waste vacuum as in Claim 6, wherein the removable consumable waste collection bag wraps completely around the intake (end of liner bag 75 covers the end of inlet tube 50, see Reynolds col. 3 lines 14-29).

Regarding claim 8, Reynolds, '732, and Phillips teach the hand held solid pet waste vacuum as in Claim 7, wherein the removable consumable waste collection bag prevents waste from making contact with the other parts of the hand held solid pet waste vacuum (end of liner bag 75 covers the portions of the device that would contact pet waste, see Reynolds col. 3 lines 14-29).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds, '732, and Phillips as applied to claim 1 above, and further in view of Non-Patent Document U (“NPL 1”)1.
Regarding claims 2-4, Reynolds, '732, and Phillips teach the hand held solid pet waste vacuum as in Claim 1, but do not explicitly teach 
that the electric vacuum motor operates at over 22,000 rpm; 
that the electric vacuum motor operates at over 30,000 rpm; or 

However, NPL 1 teaches a commercialized version of the device acknowledged as prior art by applicant in paragraph [0004] of the specification of the instant application. The commercial device features a 30,000 RPM electric vacuum motor (which is capable of operating at over 22,000 RPM) and provides up to 50 cleanups on a single charge. Modifying the device of Reynolds, '732, and Phillips to incorporate these features would have been obvious to a person of ordinary skill in the art (and, indeed was obvious), as basic and predictable variations of known work in one field of endeavor for use in the same field.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds, '732, and Phillips as applied to claim 1 above, and further in view of Williamson (US PGPub 2012/0080894).
Regarding claim 9, Reynolds, '732, and Phillips teach the hand held solid pet waste vacuum as in Claim 1, but does not teach the presence of one or more small wheels on a lower surface of the waste collection chamber.
However, Williamson teaches the use of wheels on the lower surface of a device for removing pet waste (wheels 12, see Williamson fig. 1 and paragraph [0022]). It would have been obvious to a person having ordinary skill in the art to combine the teachings of Williamson with the device of Reynolds, '732, and Phillips, as doing so represents the combination of known prior art elements according to known methods to yield predictable results.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds, '732, and Phillips as applied to claim 1 above, and further in view of Katsakhyan (US PGPub 2011/0272416).
claim 10, Reynolds, '732, and Phillips teach the hand held solid pet waste vacuum as in Claim 1, but do not teach that it further comprises one or more raised ridges on a lower surface of the waste collection chamber, running lengthwise from said intake to said hinge.
However, Katsakhyan teaches the concept of including ridges on the bottom of a waste receptacle (see Katsakhyan paragraph [0072]). It would have been obvious to a person having ordinary skill in the art to include such ridges in the device of Reynolds, '732, and Phillips, as doing so would extend the life of the waste collection chamber (see Katsakhyan paragraph [0072]).
Although Katsakhyan does not teach that the ridges extend the entire length of the lower surface, applicant has not assigned criticality to that feature and designing such ridges would have been obvious to a person having ordinary skill in the art as a manner of routine optimization.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds, '732, Phillips, and Katsakhyan as applied to claim 10 above, and further in view of NPL 1.
Regarding claim 11, Reynolds, '732, Phillips, and Katsakhyan teach the hand held solid pet waste vacuum as in Claim 10, further comprising a removable consumable waste collection bag, wherein said removable consumable waste collection bag is a vacuum filter bag and wherein the removable consumable waste collection bag wraps completely around the intake, and the removable consumable waste collection bag prevents waste from making contact with the other parts of the hand held solid pet waste vacuum (disposable liner bag 75 is configured to allow fluid communication between vacuum source and inlet and the end of liner bag 75 covers the end of inlet tube 50 and other portions of the device, preventing them from making contact with pet waste, see Reynolds col. 3 lines 14-29).
Reynolds, '732, Phillips, and Katsakhyan do not teach that the electric vacuum motor operates at over 30,000 rpm and the rechargeable battery provides power for over 50 waste clean-ups.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Reynolds (US PGPub 2014/0159398) and Reynolds et al. (US PGPub 2012/0186037) are the published US patent applications associated with Reynolds and '732.
Li (US 10472782), Castano (US 9974282), Gomez Pinedo (US 9816669), Reynolds et al. (US 7984530), Reynolds et al. (US PGPub 2009/0271942), Holtz (US 7003846), Williams (US 4185355), Schwichtenberg et al. (US PGPub 2020/0154965), Benoit (US PGPub 2018/0332824), Rosa (US PGPub 2018/0044869), Rivadeneira (US PGPub 2015/0114433), and Gill (US PGPub 2008/0030032) teach relevant aspects of pet waste removal devices.
Mitsui et al. (US PGPub 2021/0274990) teaches various relevant aspects of vacuum cleaners.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Pet Power Products Pooch Power Shovel. Product Review [online]. Dog Poop Scoop, 2013 [archived on July 4, 2015]. Retrieved from the Internet: <URL: https://web.archive.org/web/20170524000723/https://dogpoopscoop.wordpress.com/2013/12/09/pet-power-products-pooch-power-shovel/>